Citation Nr: 0604102	
Decision Date: 02/13/06    Archive Date: 02/22/06	

DOCKET NO.  04-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for additional disability 
(residuals of additional surgery necessary to remove a drain 
tube) due to medical treatment provided by the Department of 
Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Detroit, Michigan, VA Regional Office (RO) which denied 
entitlement to compensation under 38 U.S.C.A. § 1151.  For 
the reasons listed below, this claim must be remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


REMAND

First, the Board finds that the November 2003 VCAA 
notification in this case was defective because it advised 
the veteran of the evidence necessary to support a service 
connection claim for kidney problems attributable to military 
service, instead of a Section 1151 claim.  Although the 
veteran was provided a recitation of 38 C.F.R. § 3.358 (2005) 
in the May 2004 statement of the case, which is the 
regulatory implementation of 38 U.S.C.A. § 1151, a proper 
formal VCAA notice must be provided to the veteran which 
describes the evidence necessary to substantiate his claim 
which would include evidence (a) that shows that the JP tube 
broke off due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA health care providers, or (b) evidence that this 
event was not reasonable foreseeable.  Additionally, the 
evidence necessary to substantiate his claim would be 
competent medical evidence demonstrating that the veteran in 
fact occurred "additional disability," separate and apart 
from the initial partial nephrectomy surgery, which is 
definitely attributable to the second surgery to remove the 
retained drain tube piece.  

Indeed, the RO has somewhat unclearly identified the issue on 
appeal as "status-post nephrectomy residuals renal cancer."  
Based upon the veteran's multiple written statements and 
testimony provided at a hearing before the undersigned in 
September 2005, the Board has recharacterized this claim as 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, which the veteran 
claims is attributable to the fact that a Jackson-Pratt (JP) 
drain, which had been placed in the postoperative wound 
following surgical removal of a clear cell carcinoma from the 
veteran's left kidney (partial nephrectomy) broke off leaving 
a portion of the drain tube inside the veteran when an 
attempt to remove the tube was made some two weeks after the 
initial surgery.  In written statements and in testimony, the 
veteran claims that the fact that the drain tube broke off 
inside his body required an additional surgical procedure, 
and that this additional surgery resulted in postoperative 
residuals for which he should be compensated, separate and 
apart from the elective partial nephrectomy previously 
completed.  

The Board notes that on 27 August 2003, the veteran was 
provided a partial nephrectomy which included placement of a 
JP drain.  This surgery was apparently performed with good 
results and the veteran was discharged with the drain in 
place for a proper postoperative recovery.  On 12 September 
2003, the veteran presented for removal of the drain, at 
which time it broke leaving a portion inside his body.  An 
attempt to remove the retained portion of the drain tube with 
forceps was unsuccessful.  The veteran was sent home and 
returned three days later on 15 September 2003 where 
additional surgery was performed to remove the portion of the 
retained drain.  The veteran contends that this additional 
surgery has resulted in increased pain and weakness which may 
include both postoperative scarring, and internal muscle 
and/or nerve injury attributable to the second surgery.  

It appears that all records of the veteran's treatment with 
VA surrounding his current claim have been added to the 
claims folder.  The veteran has reported that he receives all 
medical treatment with VA, and that there is no private 
medical treatment.  It also appears that the veteran himself 
collected all of his more up to date records of outpatient 
treatment following the incidents giving rise to this appeal 
and submitted those records directly to the Board with a 
waiver of initial RO consideration.  It is unclear, however, 
whether copies of any informed consent documents regarding 
either of the veteran's two surgeries for partial nephrectomy 
in August 2003 or for drain removal in September 2003 have 
been added to the claims folder for review.  Outpatient 
treatment records on file suggest that such informed consent 
releases are included in the veteran's original chart at the 
Detroit VA Medical Center (VAMC).  

In accordance with VCAA and the facts presented in this case, 
the veteran must be referred for a VA examination by a 
physician experienced in surgical procedures for an 
examination with a review of the veteran's claims folder and 
the production of opinions consistent with 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  Initially, the RO should provide the 
veteran with a formal VCAA notice which 
includes a description of the evidence 
necessary to substantiate his claim for 
compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability 
(residuals of surgery to remove the piece 
of drain tube) due to medical treatment 
provided by VA.  This would include 
evidence that the broken drain tube 
incident either resulted from some form 
of fault on the part of VA physicians or 
that this was an event which was not 
reasonably foreseeable.  Additionally, it 
would include competent clinical evidence 
demonstrating that he has qualifying 
additional disability which is 
attributable to the second surgery, 
separate and apart from any ordinary 
residuals attributable to the elective 
partial nephrectomy which was apparently 
completed without adverse result.  The 
veteran should be offered the opportunity 
of submitting any additional evidence he 
may have in response to this 
notification.  

2.  The RO should locate and place in the 
claims folder copies of any and all 
informed consent records associated with 
the surgeries in question in this case 
from August and September 2003.  

3.  After completion of the above 
development, the veteran should be 
referred for a VA examination by a 
physician who has had no prior contact 
with the veteran and by a physician who 
has a level of expertise in general 
surgical procedures.  The veteran's 
entire claims folder must be made 
available to the examining doctor and the 
report of examination must clearly 
indicate that the claims folder was made 
available and reviewed by the examining 
doctor.  The examining doctor's attention 
is directed to all objective records of 
the veteran's surgical treatment with VA 
in August and September 2003, and all 
outpatient treatment records thereafter.  
The doctor's attention is also directed 
to the written statements of argument and 
the sworn testimony of the veteran 
regarding his allegations of additional 
disability attributable to VA treatment.  
The doctor should conduct a thorough 
examination of the veteran and report all 
clinically identifiable pathology and/or 
postoperative residuals attributable to 
both the August 2003 partial nephrectomy 
surgery, and the September 2003 JP drain 
removal surgery, and should attempt to 
separate any identifiable pathology or 
disability which is specifically 
attributable to the second surgery 
completed in September 2003, and this 
must include a discussion of 
postoperative scarring as well as any 
intramuscular or neurological injury 
resulting from that second surgery.  
Additionally, the examining doctor is 
requested to review the claims folder and 
the veteran's original VAMC chart for the 
purpose of discussing any informed 
consent releases which were reviewed and 
discussed with the veteran prior to each 
of the two surgeries involved in this 
appeal.  The examining doctor is 
requested to provide an opinion as to 
whether it is more, less, or equally 
likely that the JP drain tube broke off 
in the veteran due to "carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of" VA medical personnel 
responsible for removing this drain, or 
alternatively, whether the fact that the 
JP drain tube broke off in the veteran 
was "an event not reasonably 
foreseeable."  In providing answers to 
the questions presented, the physician is 
requested to provide a complete 
description of all reasons and bases for 
each and every opinion provided.  

4.  After completion of the above 
development, the RO should again address 
the veteran's claim.  If the outcome is 
not to his and the representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of VCAA 
compliance and the development requested 
in this remand.  They must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

